Citation Nr: 0600074	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-34 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for thoracic and 
cervical spine disability. 

2.  Entitlement to service connection for Achilles 
disability. 

3.  Entitlement to a higher initial disability evaluation for 
left knee, chondromalacia patella, currently evaluated as 10 
percent disabling. 

4.  Entitlement to a compensable initial disability 
evaluation for right knee, chondromalacia patella.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from August 1982 to August 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned Judge at the RO in July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, this appeal must be remanded for further 
development.  At his July 2005 hearing, the veteran testified 
that he has been receiving treatment from VA medical center 
(VAMC) in Dorn and Fort Jackson for conditions pertinent to 
this appeal since 2003.  The claims file notes only one 
treatment record from VAMC Dorn dated in January 2005, and 
may not include all his treatment records.  Furthermore, 
there are no records from Fort Jackson, South Carolina, since 
2003.  VA must assist the veteran in obtaining his VA 
treatment records at VAMC Dorn and Fort Jackson since August 
2002 before adjudication on the merits.  38 C.F.R. § 3.159 
(2005).  

For the bilateral knee disability, the last VA examination of 
the veteran's knees was dated in September 2002.  At the 
hearing, the veteran essentially testified that his bilateral 
knee problems have worsened since his last VA examination.  
Therefore, these claims warrant a new VA examination to 
consider the current condition of the veteran's bilateral 
knee disability.  38 C.F.R. § 3.159 (2005); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

Accordingly, the case is REMANDED for the following 
development:

1.  All medical records from February 
2003 to the present from VAMC Dorn and 
Fort Jackson, South Carolina, should be 
obtained and associated with the claims 
folder.  If the records are not 
available, documentation should be noted 
in the claims file.
 
2.  After completion of #1, the AMC/RO 
should schedule the veteran for a VA 
examination to ascertain the nature, 
extent, and current severity of his left 
and right knee disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  The examination must 
include complete range of motion studies.  
All other indicated studies should be 
accomplished.

The examiner should determine whether the 
left and right knees exhibit weakened 
movement, instability, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  Explanation for all 
opinions should be provided, including a 
discussion of evidence relied on for 
opinions.  

3.  After completion of #1, if medical 
records from Fort Jackson and/or Dorn 
VAMC show diagnoses of thoracic and/or 
cervical spine disability or Achilles 
disability, then AMC/RO should schedule 
the veteran for VA examination to 
determine the nature and etiology of such 
disability (ies).  The claims folder must 
be made available to and reviewed by the 
examiner pursuant to conduction and 
completion of the examination.   The 
examiner should provide an opinion as to 
whether it is very likely, as likely as 
not, or highly unlikely that any thoracic 
and/or cervical spine disability or 
Achilles disability began in service. 
Explanation for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re-
adjudicate the veteran's service 
connection and increased evaluation 
claims.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




__________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


